Exhibit 10.35

 

EIGHTH AMENDMENT
TO AMENDED AND RESTATED FINANCING AGREEMENT

 

THIS EIGHTH AMENDMENT TO AMENDED AND RESTATED FINANCING AGREEMENT (this
“Amendment”) is made and entered into effective as of August 23, 2004, by and
among THE CIT GROUP/BUSINESS CREDIT, INC. a New York corporation (hereinafter
“CITBC”), in its individual capacity and as Agent (hereinafter the “Agent”) for
itself and the Lenders hereafter named, WELLS FARGO FOOTHILL, INC., a California
corporation formerly known as Foothill Capital Corporation (“FCC”), CONGRESS
FINANCIAL CORPORATION (SOUTHWEST), a Texas corporation (“CFC”), LASALLE BANK
NATIONAL ASSOCIATION, a national banking association (“LaSalle”), and any other
party hereafter becoming a Lender pursuant to Section 13 of the Agreement (as
hereinafter defined), each individually sometimes referred to as a “Lender” and
collectively the “Lenders”), LONE STAR TECHNOLOGIES, INC., a Delaware
corporation (herein “Parent”), LONE STAR STEEL COMPANY, a Delaware corporation
(herein “LSSC”), FINTUBE TECHNOLOGIES, INC., an Oklahoma corporation (herein
“FTI”), LONE STAR LOGISTICS, INC., a Texas corporation (“Logistics”), STAR
TUBULAR SERVICES, INC., a Texas corporation formerly known as T&N Lone Star
Warehouse Co. (“Star Tubular”), TEXAS & NORTHERN RAILWAY COMPANY, a Texas
corporation (“T&N Railway”), FINTUBE CANADA, INC., a Delaware corporation
(“FCI”), BELLVILLE TUBE COMPANY, L.P., a Texas limited partnership, as successor
in interest by conversion to Bellville Tube Corporation, a Texas corporation
(“BTCLP”), WHEELING MACHINE PRODUCTS, L.P., a Texas limited partnership,
successor in interest by conversion to Wheeling Machine Products, Inc., formerly
known as Wheeling Acquisition Corporation and Star Tubular Technologies
(Houston), Inc. (“Wheeling”), STAR CAPITAL FUNDING, INC., a Delaware corporation
(“Star Capital”), DELTA TUBULAR PROCESSING, L.P., a Texas limited partnership,
successor in interest by conversion to Delta Tubular Processing, Inc., formerly
known as Delta Lone Star Acquisition, Inc. (“Delta Processing”), and DELTA
TUBULAR INTERNATIONAL, L.P., a Texas limited partnership, successor in interest
by conversion to Delta Tubular International, Inc., formerly known as Star
Tubular International. Inc., a Texas corporation (“Delta International”) 
(herein Parent, LSSC, FTI, Logistics, Star Tubular, T&N Railway, FCI, BTCLP,
Wheeling, Star Capital, Delta Processing and Delta International each
individually a “Company” and collectively as the “Companies”), ENVIRONMENTAL
HOLDINGS, INC., a Delaware corporation (“EHI”), ZINKLAHOMA, INC., a Delaware
corporation (“Zinklahoma”), LONE STAR STEEL INTERNATIONAL, INC., a Delaware
corporation (“Steel International”), LONE STAR STEEL SALES COMPANY, a Delaware
corporation (“Steel Sales”), ROTAC, INC., a Texas corporation (“Rotac”), LONE
STAR ST HOLDINGS, INC., a Delaware corporation (“ST Holdings”), BELLVILLE TUBE
GENERAL, LLC, a Nevada limited liability company (“BTG”), LONE STAR NEVADA
HOLDINGS, LLC, a Nevada limited liability company, formerly known as Bellville
Tube Limited, LLC (“Nevada Holdings”), STAR TUBULAR TECHNOLOGIES, INC., a
Delaware corporation (“STT”), WHEELING MACHINE PRODUCTS GENERAL, LLC, a Nevada
limited liability company (“Wheeling General”), DELTA TUBULAR PROCESSING
GENERAL, LLC, a Nevada limited liability company (“Delta Processing General”),
DELTA TUBULAR INTERNATIONAL GENERAL, LLC, a Nevada limited liability company
(“Delta International General”), STAR TUBULAR

 

1

--------------------------------------------------------------------------------


 

TECHOLOGIES (YOUNGSTOWN), INC., an Ohio corporation (“STT Ohio”) and STAR ENERGY
GROUP, LLC, a Delaware limited liability company (“SEG”) (herein EHI,
Zinklahoma, Steel International, Steel Sales, Rotac, ST Holdings, BTG, Nevada
Holdings, STT, Wheeling General, Delta Processing General, Delta International
General, STT Ohio and SEG, each individually as “Guarantor” and collectively as
the “Guarantors”) and LONE STAR STEEL MEXICO, LLC, a Texas limited liability
company (“LSSM” or the “New Guarantor”).

 

RECITALS:

 

A.            WHEREAS, pursuant to the terms and subject to the conditions of
that certain Amended and Restated Financing Agreement dated as of October 8,
2001 between the Agent, the Companies and the Guarantors (such Amended and
Restated Financing Agreement, as the same is hereby amended and may hereafter be
amended from time to time, being hereinafter referred to as the “Agreement”),
the Companies were granted a $125,000,000 revolving line of credit which
included a letter of credit facility;

 

B.            WHEREAS, payment of the Obligations of the Companies is supported
by (a) the guaranties of the Guarantors (other than BTG, BTL, STT, Wheeling
General, Delta Processing General, Delta International General and STT Ohio)
pursuant to that certain Guaranty dated as of October 8, 2001 executed by the
Guarantors (other than BTG, BTL, STT, Wheeling General, Delta Processing
General, Delta International General and STT Ohio), (b) the guaranties of BTG
and BTL pursuant to that certain Guaranty dated as of December 31, 2001 executed
by BTG and BTL, (c) the guarantee of STT pursuant to that certain Guaranty dated
as of September 30, 2002 executed by STT, (d) the guarantee of Wheeling General,
Delta Processing General, Delta International General and STT Ohio pursuant to
that certain Guaranty dated August 29, 2003, and (e) the guarantee of SEG
pursuant to that certain Guaranty dated December 16, 2003 (collectively, the
“Guaranties”);

 

C.            WHEREAS, to secure, in part, the Obligations (as defined in the
Agreement), the Companies and the Guarantors have heretofore executed in favor
of the Agent certain Loan Documents (as defined in the Agreement), including,
without limitation, the Guaranties, which Loan Documents shall continue in full
force and effect upon the execution of this Amendment, all of the Loan Documents
to continue to secure the payment by the Companies of the Obligations, all as
more fully set forth therein and herein;

 

D.            WHEREAS, the Companies have requested and, pursuant to the terms
and subject to the conditions hereof and in connection herewith, the Agent and
the Lenders have agreed to increase the Letter of Credit Sub-Line (as defined in
the Agreement) to $20,000,000 and add LSSM as a Guarantor and Obligor under the
Loan Agreement;

 

E.             WHEREAS, in furtherance of the foregoing and to evidence the
agreements of the parties hereto in relation thereto the parties hereto desire
to amend the Agreement as hereinafter provided;

 

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

 

AGREEMENT:

 

ARTICLE I

DEFINITIONS

 

1.01        Capitalized terms used in this Amendment are defined in the
Agreement, as amended hereby, unless otherwise stated.

 

ARTICLE II

AMENDMENTS TO AGREEMENT

 

Effective as of the respective date herein indicated, the Agreement is hereby
amended as follows:

 

2.01        Amendment and Restatement of Definition of “Letter of Credit
Sub-Line”.  Effective as of the date of execution of this Amendment, the
definition of “Letter of Credit Sub-Line” set forth in Section 1 of the
Agreement is amended and restated to read in its entirety as follows:

 

“Letter of Credit Sub-Line shall mean the aggregate amount of $20,000,000
consisting of a line for standby Letters of Credit and for documentary Letters
of Credit.”

 

2.02        Amendment of Schedules.  Effective as of the date hereof,
Schedules 1, 7(1), 7(14)(f), 7(14)(g), 7(14)(l), 7(14)(o) and 7(14)(p) of the
Agreement are amended to add to such Schedules the information requested thereon
with respect to the New Guarantor, such additions to such Schedules being
described on Exhibit A attached hereto

 

ARTICLE III

ASSUMPTION OF OBLIGATIONS AND GRANT OF LIENS

 

3.01        Assumption of Obligations and Grant of Lien by SEG.  Effective as of
the date of this Amendment, LSSM agrees (a) to be a Guarantor and Obligor under
the Agreement and

 

3

--------------------------------------------------------------------------------


 

under that certain Subordination Agreement dated October 8, 2001 executed by the
Companies and the Guarantors for the benefit of Agent and the other Lenders (the
“Subordination Agreement”), (b) to be bound by the terms and provisions of the
Agreement as a Guarantor and Obligor thereunder and to be bound by the terms of
the Subordination Agreement as a Guarantor and Obligor thereunder to the same
extent and with the same force and effect as if LSSM had been originally named
as a party in each of such documents, (c) to assume all covenants, agreements
and duties as a Guarantor and Obligor under the Agreement and as a Guarantor and
Obligor under the Subordination Agreement, and (d) to execute and deliver to CIT
concurrently with the execution hereof, a guaranty agreement (in form and
substance satisfactory to Agent) guaranteeing the prompt payment and performance
of all of the Obligations.   LSSM hereby also grants to Agent for the benefit of
the Lenders a security interest in all Collateral now or hereafter owned by SEG
pursuant to the terms of Section 6 of the Agreement.  LSSM authorizes Agent to
file financing statements covering the Collateral in an authenticated record
without its signature and ratify any such filings made prior to the date hereof
by Agent.

 

ARTICLE IV

CONDITIONS PRECEDENT

 

4.01        Conditions to Effectiveness.  The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent in a manner
satisfactory to Agent, unless specifically waived in writing by Agent:

 

(a)           Agent shall have received each of the following, each in form and
substance satisfactory to Agent, in its sole discretion, and, where applicable,
each duly executed by each party thereto, other than Agent:

 

(i)            This Amendment, duly executed by Companies, the Guarantor and the
New Guarantor;

 

(ii)           Pledge Agreement duly signed by Steel International pledging all
of its membership interests in LSSM;

 

(iii)          Pledge Agreement duly signed by LSSM pledging all of its
ownership interests in Lone Star Steel International de Mexico S DE R.L. de
C.V.;

 

(iv)          A Guaranty duly signed by LSSM;

 

(v)           Opinion from Fulbright & Jaworski L.L.P. opining, in form and
substance satisfactory to Agent, which shall cover such matters incident to the
transactions contemplated by this Amendment as Agent may reasonably require and
the Companies, the Guarantors and LSSM hereby authorize and direct such counsel
to deliver such opinions to Agent;

 

4

--------------------------------------------------------------------------------


 

(vi)          Certified copies of the resolutions of the Board of Directors,
Board of Managers or Executive Committee of each of the Companies, the
Guarantors and SEG, authorizing the execution, delivery and performance of this
Amendment and any and all other Loan Documents executed by any of the Companies,
the Guarantors or SEG in connection therewith, along with a certificate of
incumbency certified by the secretary of SEG, and, if there has been any change
from the most recent incumbency certificates delivered by any of the Companies
or the Guarantors, a certificate of incumbency certified by the secretary of
each of the Companies and each of the Guarantors, with specimen signatures of
the officers of the Companies, the Guarantors and SEG who are authorized to sign
such documents, all in form and substance satisfactory to the Agent;

 

(vii)         Evidence satisfactory to the Agent that casualty insurance
policies of all Companies and Guarantors listing Agent as loss payee or
additional insured, as the case may be, have been amended to cover the New
Guarantor as well as all Companies and all Guarantors, and are in full force and
effect, in form and substance satisfactory to Agent; and

 

(viii)        All other documents Agent may request with respect to any matter
relevant to this Amendment or the transactions contemplated hereby.

 

(b)           The representations and warranties contained herein and in the
Agreement and the other documents executed in connection with the Agreement
(herein referred to as “Loan Documents”), as each is amended hereby, shall be
true and correct as of the date hereof, as if made on the date hereof, except
for such representations and warranties as are by their express terms limited to
a specific date.

 

(c)           No Default or Event of Default shall have occurred and be
continuing, unless such Default or Event of Default has been otherwise
specifically waived in writing by Agent.

 

(d)           All corporate proceedings taken in connection with the
transactions contemplated by this Amendment and all documents, instruments and
other legal matters incident thereto shall be satisfactory to Agent.

 

ARTICLE V
NO WAIVER

 

5.01        No Waiver.  Nothing contained herein shall be construed as a waiver
by Agent of any covenant or provision of the Agreement, the other Loan
Documents, this Amendment or any other contract or instrument between the
Obligors and Agent, and the failure of Agent at any time or times hereafter to
require strict performance by the Obligors of any provision thereof shall not
waive,

 

5

--------------------------------------------------------------------------------


 

affect or diminish any right of Agent to thereafter demand strict compliance
therewith. Agent hereby reserves all rights granted under the Agreement, the
other Loan Documents, this Amendment, and any other contract or instrument
between the Obligors and Agent.

 

ARTICLE VI
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

 

6.01        Ratifications.  The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Agreement and the other Loan Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Agreement and
the other Loan Documents are ratified and confirmed and shall continue in full
force and effect.  The Companies, the Guarantors and Agent agree that the
Agreement and the other Loan Documents, as amended hereby, shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.

 

6.02        Representations and Warranties. The Companies and the Guarantors
hereby represent and warrant to Agent that (a) the execution, delivery and
performance of this Amendment and any and all other Loan Documents executed
and/or delivered in connection herewith have been authorized by all requisite
corporate or limited partnership or limited liability company action (as
applicable) on the part of the Companies and the Guarantors and will not violate
the Articles (or Certificates) of Incorporation or Bylaws of the Companies and
the Guarantors that are corporations or the limited partnership agreements or
certificates of limited partnership of the Companies and the Guarantors that are
limited partnerships or the articles of formation/organization, regulations or
limited liability company agreements of the Companies that are limited liability
companies; (b) each of the Company’s and Guarantor’s Board of Directors or
Executive Committee (or the general partner of the applicable limited
partnership) or the members or the Board of Managers of the applicable limited
liability company has authorized the execution, delivery and performance of this
Amendment and any and all other Loan Documents executed and/or delivered in
connection herewith; (c) the representations and warranties contained in the
Agreement, as amended hereby, and any other Loan Document are true and correct
on and as of the date hereof and on and as of the date of execution hereof as
though made on and as of each such date; (d) no Default or Event of Default
under the Agreement, as amended hereby, has occurred and is continuing, unless
such Default or Event of Default has been specifically waived in writing by
Agent; (e) the Companies and the Guarantors are in full compliance with all
covenants and agreements contained in the Agreement and the other Loan
Documents, as amended hereby; and (f) the Companies and the Guarantors have not
amended their Articles (or Certificates) of Incorporation or their Bylaws or
similar organizational documents since the date of the Agreement, except as
otherwise disclosed to Agent.

 

ARTICLE VII

MISCELLANEOUS PROVISIONS

 

7.01        Survival of Representations and Warranties.  All representations and
warranties made in the Agreement or any other Loan Document, including, without
limitation, any  document furnished in connection with this Amendment, shall
survive the execution and

 

6

--------------------------------------------------------------------------------


 

delivery of this Amendment and the other Loan Documents, and no investigation by
Agent or any closing shall affect the representations and warranties or the
right of Agent to rely upon them.

 

7.02        Reference to Agreement.  Each of the Agreement and the other Loan
Documents, and any and all other Loan Documents, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement, as amended hereby, are hereby amended so that any
reference in the Agreement and such other Loan Documents to the Agreement shall
mean a reference to the Agreement, as amended hereby.

 

7.03        Expenses of Agent.  As provided in the Agreement, Companies agree to
pay on demand all costs and expenses incurred by Agent in connection with the
preparation, negotiation, and execution of this Amendment and the other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the costs and fees of
Agent’s legal counsel, and all costs and expenses incurred by Agent in
connection with the enforcement or preservation of any rights under the
Agreement, as amended hereby, or any other Loan Documents, including, without,
limitation, the costs and fees of Agent’s legal counsel.

 

7.04        Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

7.05        Successors and Assigns.  This Amendment is binding upon and shall
inure to the benefit of Agent and Companies and their respective successors and
assigns, except that Companies may not assign or transfer any of their rights or
obligations hereunder without the prior written consent of Agent.

 

7.06        Counterparts.  This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

 

7.07        Effect of Waiver.  No consent or waiver, express or implied, by
Agent to or for any breach of or deviation from any covenant or condition by
Companies shall be deemed a consent to or waiver of any other breach of the same
or any other covenant, condition or duty.

 

7.08        Headings.  The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

7.09        Applicable Law.  THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE
IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

7

--------------------------------------------------------------------------------


 

7.10        Final Agreement.  THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH
AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED.  THE
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY COMPANIES AND
AGENT.

 

7.11        Release by the Companies. THE COMPANIES HEREBY ACKNOWLEDGE THAT THEY
HAVE NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF
OR DAMAGES OF ANY KIND OR NATURE FROM AGENT.  THE COMPANIES HEREBY VOLUNTARILY
AND KNOWINGLY RELEASE AND FOREVER DISCHARGE AGENT, THE OTHER LENDERS, AND THEIR
RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH THE COMPANIES MAY NOW OR
HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER
ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT.

 

7.12        Release by the Guarantors.  Each Guarantor hereby consents to the
terms of this Amendment, confirms and ratifies the terms of the Guaranty
executed by such Guarantor, acknowledges that such Guaranty is in full force and
effect and ratifies the same, and acknowledges that such Guarantor has no
defense, counterclaim, set-off or any other claim to diminish such Guarantor’s
liability under such document. THE GUARANTORS EACH HEREBY VOLUNTARILY AND
KNOWINGLY RELEASES AND FOREVER DISCHARGES THE RELEASED PARTIES, FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW

 

8

--------------------------------------------------------------------------------


 

OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH THE GUARANTORS MAY NOW OR HEREAFTER HAVE AGAINST
THE RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE
OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THE LOAN AGREEMENT OR OTHER CREDIT DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION
OF THIS AMENDMENT.

 

[The Remainder of this Page Intentionally Left Blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first above-written.

 

COMPANIES:

 

 

 

 

 

LONE STAR TECHNOLOGIES, INC.

 

 

FINTUBE TECHNOLOGIES, INC.

 

 

LONE STAR STEEL COMPANY

 

 

LONE STAR LOGISTICS, INC.

 

 

STAR TUBULAR SERVICES, INC.,

 

 

formerly known as T&N LONE STAR WAREHOUSE CO.

 

TEXAS & NORTHERN RAILWAY COMPANY

 

 

FINTUBE CANADA, INC.

 

 

STAR CAPITAL FUNDING, INC.

 

 

 

 

 

 

 

 

By:

 

/s/ Robert F. Spears

 

 

Name:

Robert F. Spears

 

Title:

Vice President of each of the

 

 

foregoing companies

 

 

 

 

 

 

 

BELLVILLE TUBE COMPANY, L.P.

 

 

as successor in interest by conversion to

 

 

Bellville Tube Corporation

 

 

 

 

 

By:

Bellville Tube General, LLC,

 

 

its general partner

 

 

 

 

 

By:

 

/s/ Robert F. Spears

 

 

Name:

Robert F. Spears

 

Title:

Vice President

 

 

 

WHEELING MACHINE PRODUCTS, L.P.,

 

 

as successor in interest by conversion to Wheeling Machine Products, Inc.,

 

 formerly known as Wheeling Acquisition Corporation and Star Tubular
Technologies (Houston), Inc.

 

 

 

 

By:

Wheeling Machine Products General, LLC,

 

 

its general partner

 

 

 

 

 

By:

 

/s/ Robert F. Spears

 

 

Name:

Robert F. Spears

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

DELTA TUBULAR PROCESSING, L.P.

 

 

as successor in interest by conversion to

 

 

Delta Tubular Processing, Inc., formerly known as Lone Star Acquisition, Inc.

 

 

 

 

By:

Delta Tubular Processing General, LLC,

 

 

its general partner

 

 

 

 

 

By:

 

/s/ Robert F. Spears

 

 

Name:

Robert F. Spears

 

Title:

Vice President

 

 

 

 

 

 

DELTA TUBULAR INTERNATIONAL, L.P.

 

 

as successor in interest by conversion to

 

 

Delta Tubular International, Inc., formerly known as Star Tubular International.
Inc,

 

 

 

 

By:

Delta Tubular International General, LLC,

 

 

its general partner

 

 

 

 

 

By:

 

/s/ Robert F. Spears

 

 

Name:

Robert F. Spears

 

Title:

Vice President

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

ENVIRONMENTAL HOLDINGS, INC.

 

 

ZINKLAHOMA, INC.

 

 

LONE STAR STEEL INTERNATIONAL, INC.

 

 

LONE STAR STEEL SALES COMPANY

 

 

ROTAC, INC.

 

 

LONE STAR ST HOLDINGS, INC.

 

 

STAR TUBULAR TECHNOLOGIES, INC.

 

 

STAR TUBULAR TECHNOLOGIES (YOUNGSTOWN), INC

 

 

 

 

 

 

 

By:

 

/s/ Robert F. Spears

 

 

Name:

Robert F. Spears

 

Title:

Vice President of each of the

 

 

foregoing companies

 

 

--------------------------------------------------------------------------------


 

BELLVILLE TUBE GENERAL, LLC

 

 

WHEELING MACHINE PRODUCTS GENERAL, LLC

 

 

DELTA TUBULAR PROCESSING GENERAL, LLC

 

 

DELTA TUBULAR INTERNATIONAL GENERAL, LLC

 

 

STAR ENERGY GROUP, LLC

 

 

 

 

 

 

 

 

By:

 

/s/ Robert F. Spears

 

 

Name:

Robert F. Spears

 

Title:

Vice President of each of the

 

 

foregoing limited liability companies

 

 

 

 

 

 

 

LONE STAR NEVADA HOLDINGS, LLC,

 

 

formerly known as Belleville Tube Limited, LLC

 

 

 

 

 

 

 

 

By:

 

/s/ Richard F. Klumpp

 

 

Name:

Richard F. Klumpp

 

Title:

Manager, Treasurer and Secretary

 

 

 

 

 

 

 

NEW GUARANTOR:

 

 

 

 

 

LONE  STAR STEEL MEXICO, LLC

 

 

 

 

 

 

 

 

By:

 

/s/ Robert F. Spears

 

 

Name:

Robert F. Spears

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

LENDERS:

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.

 

 

as Agent and Lender

 

 

 

 

 

 

 

 

By:

 

/s/ Mark Porter

 

 

Name:

Mark Porter

 

Title:

Vice President

 

 

 

 

Revolving Loan Commitment: $40,000,000.00

 

 

 

 

 

WELLS FARGO FOOTHILL, INC., formerly known as Foothill Capital Corporation

 

as Lender

 

 

 

 

 

By:

/s/ Lan Wong

 

 

Name:

Lan Wong

 

 

Title:

Vice President

 

 

 

 

 

Revolving Loan Commitment: $30,000,000.00

 

 

 

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

as Lender

 

 

 

 

 

By:

/s/ June Courtney

 

 

Name:

June Courtney

 

 

Title:

Senior Vice President

 

 

 

 

 

Revolving Loan Commitment: $25,000,000.00

 

 

 

 

 

 

 

 

CONGRESS FINANCIAL CORPORATION (SOUTHWEST)

 

as Lender

 

 

 

 

 

By:

/s/ Joe Curdy

 

 

Name:

Joe Curdy

 

 

Title:

Vice President

 

 

 

 

 

Revolving Loan Commitment: $30,000,000.00

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

to

EIGHTH AMENDMENT TO AMENDED AND RESTATED FINANCING
AGREEMENT

 

Addition to Schedule 1

 

None

 

Addition to Schedule 7(l)

 

Exact Name of Obligor:

Lone Star Steel Mexico, LLC

 

State of Incorporation:

Texas

 

Federal Tax I.D. No.:

 

 

Chief Executive Office(s):

15660 Dallas Parkway, Suite 500

Dallas, Texas 75248

 

Tradenames:

None

 

Prior Names:

None

 

Charter No.:

TX800275827 (Filing Number)

 

--------------------------------------------------------------------------------


 

Addition to Schedule 7(14)(f)

 

Locations of Owned Real Property:

 

None

 

Locations of Leased Real Property:

 

 

 

 

Additions to Schedule 7(14)(g)

 

None

 

Additions to Schedule 7(14)(l)

 

None

 

Additions to Schedule 7(14)(o)

 

Subsidiaries of Lone Star Steel International, Inc.:

 

Lone Star Steel Mexico, LLC

 

Subsidiary of Lone Star Steel Mexico, LLC:

 

Lone Star Steel International de Mexico S DE R.L. de C.V.

 

Additions to Schedule 7(14)(p)

 

None

 

--------------------------------------------------------------------------------